

116 HR 5243 IH: Closing the Homework Gap Through Mobile Hotspots Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5243IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Meng (for herself, Mrs. Beatty, Ms. Blunt Rochester, Mrs. Bustos, Mr. Butterfield, Ms. Clarke of New York, Mr. Engel, Mr. Espaillat, Ms. Fudge, Mr. Gonzalez of Texas, Mr. Johnson of Georgia, Mr. Khanna, Mrs. Lawrence, Mr. Nadler, Mr. Ryan, Mr. Sablan, Mr. Thompson of Mississippi, Ms. Tlaib, Mr. Tonko, Ms. Velázquez, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Telecommunications and Information Administration Organization Act to
			 establish a mobile hotspot grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Closing the Homework Gap Through Mobile Hotspots Act. 2.Mobile hotspot grant programThe National Telecommunications and Information Administration Organization Act (47 U.S.C 901 et seq.) is amended by adding after section 158 the following new section:
			
				159Mobile hotspot grant program
 (a)EstablishmentThe Assistant Secretary shall establish a program (to be known as the Mobile Hotspot Grant Program) to provide grants to eligible institutions to facilitate mobile hotspot programs. (b)Grant authorityThe Assistant Secretary may provide grants to eligible institutions under the program established in subsection (a).
 (c)ApplicationTo be eligible to receive a grant provided under this section, an eligible institution shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require.
 (d)Use of grantsA grant provided under this section shall be used to facilitate a mobile hotspot program that provides a hotspot device to an enrolled student, or the family or guardian of such enrolled student, and such hotspot device shall—
 (1)be portable; (2)not contain a data limitation; and
 (3)comply with the Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6501 et seq.). (e)Priority of grants (1)In generalThe Assistant Secretary shall prioritize providing a grant to eligible institutions that create a mobile hotspot program that will provide hotspot devices to the highest number of low-income students.
						(2)Set asides
 (A)Federally recognized Indian TribesTo the extent practicable, at least 5 percent of the amounts appropriated to carry out this section shall be used to provide grants to federally recognized Indian Tribes.
 (B)U.S. territories and the District of ColumbiaTo the extent practicable, at least 5 percent of the amounts appropriated to carry out this section shall be used to provide grants to territories of the United States and the District of Columbia.
 (f)Grant limitAn eligible institution may not receive more than 2 percent of the total sum appropriated for a fiscal year to carry out this section.
 (g)ReportThe Assistant Secretary shall submit to Congress a report on— (1)the number of eligible institutions that receive a grant provided under this section;
 (2)the number of enrolled students that receive access to broadband internet access service through a grant provided under this section;
 (3)the number of enrolled students that are part of the homework gap; (4)how hotspot devices are used; and
 (5)the amount of data used per hotspot device. (h)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for each fiscal year 2020 through 2025.
 (i)DefinitionsIn this section: (1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).
 (2)Elementary school; secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Eligible institutionThe term eligible institution means any of the following: (A)An elementary school.
 (B)A secondary school. (C)An institution of higher education.
 (D)A federally recognized Indian Tribe. (E)A library.
 (F)A library consortium. (G)A State library administrative agency.
 (4)Enrolled studentThe term enrolled student means a student who is enrolled in an elementary school, a secondary school, or an institution of higher education.
 (5)Federally recognized Indian TribeThe term federally recognized Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)Homework gapThe term homework gap means unequal access to digital devices and broadband internet access service that prevents an enrolled student from completing homework.
 (7)Hotspot deviceThe term hotspot device means a portable device— (A)that connects to broadband internet access service using a cellular data connection;
 (B)to which other devices wirelessly connect by means of Wi-Fi; and (C)that enables the devices described in subparagraph (B) to connect to the broadband internet access service described in subparagraph (A).
 (8)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (9)Library; library consortium; State library administrative agencyThe terms library, library consortium, and State library administrative agency have the meanings given such terms in section 213 of the Museum and Library Services Act (20 U.S.C. 9122).
 (10)Low-income studentThe term low-income student has the meaning given such term in section 6122 of the America COMPETES Act (20 U.S.C. 9832). . 